Citation Nr: 0509264	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  02-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for pterygium of both 
eyes, evaluated 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left great toe, evaluated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO confirmed and continued a 30 percent evaluation 
for pterygium of both eyes and a 10 percent evaluation for 
residuals of a fracture of the left great toe.

The Board remanded the case to the RO in October 2003 for 
additional procedural and evidentiary development.  The case 
has been returned to the Board for continuation of appellate 
review.  

FINDINGS OF FACT

1.  The left eye has light perception only; the right eye has 
corrected visual acuity of at least 20/40; pterygium does not 
encroach upon the visual axis of either eye.

2.  Residuals of a fracture of the left great toe are 
manifested primarily by post-traumatic arthritic changes, 
including hallux valgus deformity and significant loss of 
flexion and extension of the toe; there is no demonstrated 
disturbance of gait or compromise of foot mechanics 
attributable to left great toe injury residuals.  


CONCLUSIONS OF LAW

1.  A rating higher than 30 percent for pterygium of both 
eyes is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Codes 6034, 6070 (2004).

2.  A rating higher than 10 percent for residuals of a 
fracture of the left great toe is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
November 2001 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statements of the case (SSOC's), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.  Subsequently, a 
VCAA letter, issued in February 2004, advised the veteran to 
send any additional medical evidence, with particular 
reference to putative expert statements to which the veteran 
had earlier alluded.  No response from the veteran was 
forthcoming about the putative expert statements.

As for assisting him with his claims, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
has not identified private medical records that must be 
obtained.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC's what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this particular case, as mentioned, the November 2001 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's January 2002 decision 
initially adjudicating his claims.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before denial) stipulated in the Pelegrini decisions, 
both I and II.

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2004).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  All reasonable doubt is resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

Pterygium is rated on loss of vision, if any.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6034 (2004).

Blindness in one eye, having light perception only and vision 
in the other eye of 20/40 (6/12) warrants a 30 percent 
rating.  38 C.F.R. § 4.84a, Diagnostic Code 6070 (2004).  
Blindness in one eye, having light perception only and vision 
in the other eye of 20/50 (6/15) warrants a 40 percent 
rating.  38 C.F.R. § 4.84a, Diagnostic Code 6069 (2004).

A 10 percent rating is warranted for moderate foot injuries.  
A 20 percent rating is warranted for moderately severe foot 
injuries.  A 30 percent rating is warranted for severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

A 30 percent rating is assigned for amputation of the great 
toe with removal of metatarsal head.  Without metatarsal 
involvement, a 10 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5171 (2004).

A 10 percent rating is assigned for hallux valgus, 
unilateral: if operated with resection of metatarsal head, 
or if severe, if equivalent to amputation of great toe.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2004).



Analysis

Service connection was granted for residuals of a fracture of 
the left great toe and a noncompensable rating was assigned, 
effective April 1946.  A 10 percent rating has been in effect 
for the left great toe disability since January 1985.  

Service connection was granted for pterygium of both eyes and 
a noncompensable rating was assigned effective December 1979.  
A 10 percent rating was assigned, effective January 1985.  A 
20 percent rating was assigned, effective January 1992.  A 30 
percent rating has been in effect for pterygium of both eyes 
since October 1995.  In granting the increase to 30 percent, 
the RO referenced medical findings of left eye retinal artery 
occlusion, in addition to bilateral pterygium.  The RO 
pointed out that all reasonable doubt had been resolved in 
the veteran's favor in its determination that it could not 
attribute the cause of the veteran's left eye visual loss, as 
between retinal occlusion and bilateral pterygium.

VA medical records, dated from 2000 to 2004, primarily 
reflect the veteran's evaluation and treatment for conditions 
that are not the subjects of this appeal, including 
peripheral vascular disease.  Additionally, when the veteran 
was seen at a clinic in June 2001, he reported blindness in 
the left eye and hazy vision in the right eye.  On subsequent 
examination in June 2001, visual acuity of the right eye with 
manifest refraction was 20/30; the left eye detected hand 
motion.  The impressions included central retinal artery 
occlusion of the left eye, stable; and nasal pterygium of 
both eyes, not encroaching on visual axis.  

The veteran was evaluated by a VA physical therapy service in 
August 2001.  He reported occasional balance disturbances and 
bilateral calf claudication.  Clinical inspection showed that 
the veteran ambulated with a straight cane, displaying a 
somewhat wide-based, unsteady gait.  The assessment was that 
he was handicapped by symptoms of peripheral vascular 
disease.  He was to be provided a dolomite walker that 
allowed safe gait over varied surfaces and a place to rest on 
recovering from disabling calf pain.  No mention was made of 
the left great toe.

A VA examination of the feet was performed in June 2002.  The 
veteran related that a 300-pound table had fallen on his left 
great toe during World War II.  The injury of the toe was 
irrigated and debrieded because of an infection that had set 
in.  There had been no further surgical intervention.  

Clinical inspection revealed full, active range of motion at 
the metatarsophalangeal joint (MTP), and the MTP was 
nontender to palpation.  Distal to the first interphalangeal 
(IP) joint, there was significant tenderness to palpation at 
this joint.  Range of motion was limited to zero degrees of 
extension and 15 degrees of flexion, and range of motion was 
painful.  X-rays films of the left great toe were obtained.  
The diagnoses were severe post-traumatic stress arthritis of 
the left first IP joint and hallux valgus.  

The veteran was also afforded a VA examination of the eyes in 
June 2002.  Visual acuity of the right eye with manifest 
refraction was 20/40; the left eye had hand motion vision.  
The diagnoses included history of central retinal artery 
occlusion of the left eye, stable, without evidence of 
neovascularization; history of nodular degeneration of the 
right eye, quiescent; history of dry eyes syndrome, both 
eyes; nasal pterygium of both eyes, not encroaching on visual 
axis.  

A VA examination of the eyes was performed in January 2004.  
Visual acuity of the right eye with manifest refraction was 
20/25; no improvement in the left eye was detected.  The 
diagnoses included nasal pterygium in both eyes, stable. 

With respect to pterygium of the eyes, as previously 
mentioned, the condition is rated on any demonstrated loss of 
visual acuity.  VA has conceded that the disabling effects of 
central retinal artery occlusion of the left eye are 
nondissociable from service connection bilateral pterygium.  
The veteran has only light perception in the left eye, and 
this is considered in the rating that is assigned for visual 
loss.  By contrast, recent VA examinations of the right eye 
have shown that visual acuity is correctible to at least 
20/40.  The left eye having only light perception and the 
right eye having correctible visual acuity of 20/40 warrants 
no more than the currently assigned 30 percent rating.

With respect to the left great toe, residuals of the crush 
injury during service include a hallux deformity of the toe 
and severe post-traumatic osteoarthritis, with loss of 
extension and painful, limited flexion.  At the same time, 
however, there is no objective evidence that the toe injury 
compromised left foot mechanics.  In this regard, the 
veteran's current problems with unsteady gait, necessitating 
a walker, have been found referable to peripheral vascular 
disease, a condition for which service connection is not in 
effect.  Peripheral vascular disease may not be considered in 
determining the extent of impairment exclusively attributable 
to a service-connected left great toe disability.  In order 
to be entitled to a rating higher than 10 percent for 
residuals of a fracture of the left great toe, there must be 
evidence of a moderately severe foot injury.  This has not 
been demonstrated.  A higher rating can be assigned with 
evidence of amputation of the great toe with removal of 
metatarsal head, which is not present in this case.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

For these reasons, the claims for increased ratings for 
bilateral pterygium and for residuals of a fracture of the 
left great toe must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claims, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Lewinski, 1 Vet. App. 49 (1991). 



ORDER

An increased rating for pterygium of both eyes is denied.  

An increased rating for residuals of a fracture of the left 
great toe is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


